Citation Nr: 1753851	
Decision Date: 11/24/17    Archive Date: 12/01/17

DOCKET NO.  09-07 252	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Arnold, Associate Counsel








INTRODUCTION

The Veteran served on active duty from March 1966 to January 1970.

This matter came before the Board of Veterans Appeals (Board) on appeal from a May 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

In May 2012, the Board remanded the issue for further evidentiary development.  In January 2015, the Board again remanded the issue for further evidentiary development.  In February 2017, the Board dismissed the issue on appeal, determining that the Appellant had withdrawn the appeal.  In that decision, the Board also denied the Veteran's entitlement to initial compensable disability ratings for skin cancer and for associated scars on the head face and neck, on the left upper extremity and posterior trunk.

The Veteran appealed the Board's dismissal to the United States Court of Appeals for Veterans Claims (Court).  In an October 2017 Order, the Court granted a Joint Motion for Partial Remand, vacating that portion of the Board's February 2017 decision that dismissed the issue of entitlement to service connection for PTSD and remanding the issue on appeal for further proceedings.  The Veteran abandoned the appeal of the other decided issues.  As such the February 2017 Board decision on those issues is final and they are no longer on appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he has a current disability of PTSD related to an in-service stressor.  In its October 2017 Order, the Court instructed the Board to reexamine the evidence of record and seek any other evidence the Board feels is necessary to adjudicate the appeal.  

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a), a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f) (2017).

With exceptions not here applicable, if VA determines that a veteran did not engage in combat with the enemy, or that the Veteran did engage in combat with the enemy but the claimed stressor is unrelated to such combat, the Veteran's lay testimony, by itself, will not be enough to establish the occurrence of the reported stressor.  Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  Instead, the record must contain credible supporting evidence that corroborates a veteran's testimony or statements.  Cohen v. Brown, 10 Vet. App. 128, 147 (1997).

While the Veteran has submitted multiple stressor statements detailing his experience witnessing the death of a fellow service member during his work as an aircraft maintenance specialist in the Air Force, the record does not currently contain corroboration of the Veteran's stressor as required by 38 C.F.R. § 3.304(f).  The Board therefore finds that further development is needed regarding the Veteran's claimed stressor.

The Veteran also has not yet been afforded a VA examination in connection with this issue.  VA has a duty to provide an examination or obtain a medical opinion on an issue of service connection when the record, 1) contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, 2) indicates that the disability or signs and symptoms of a disability may be associated with active service, and 3) the record does not contain sufficient information to make a decision on the issue.  38 U.S.C. § 5103A(d) (2012); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  The threshold for determining whether the evidence "indicates" that there "may" be a nexus between a current disability and an in-service event is a low one.  McLendon, 20 Vet. App. at 83.

There is evidence of record indicating that the Veteran has acquired psychiatric disabilities, including his service-connected disability of generalized anxiety disorder and depression, and that some signs and symptoms of PTSD are present.  At the VA examination in March 2013 for psychiatric disorder other than PTSD, the examiner noted that the Veteran has intrusive memories and dreams about his stressor.  He also noted irritability and that the Veteran is unable to relax.  The Veteran has also submitted multiple statements regarding his in-service stressor, attesting to his experience witnessing the death of a fellow service member at Grissom Air Force Base in 1968 or 1969 when a wheel rim of an airplane they were working on split apart, killing the other service member instantly.  

At present, there is insufficient competent medical evidence on file to properly adjudicate the claim.  Therefore the low threshold for when VA must provide an examination assessing the nature and likely etiology of the Veteran's claimed disability has been met.


Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran to request additional identifying or other information needed to corroborate his claimed stressor.

After the foregoing development has been completed to the extent possible, request credible supporting evidence of the claimed stressor(s) from all appropriate sources, to include the U.S. Army and Joint Services Records Research Center (JSRRC).  The claimed stressors include the Veteran's report that he witnessed the death of a fellow service member while servicing aircraft at Grissom Air Force Base in 1968 or 1969. 

2.  After the foregoing development has been completed to the extent possible, schedule the Veteran for an examination, by a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted.  

The examiner should review the entire claim file when making a determination and should specify in the examination report that those records have been reviewed.  

After reviewing the claim file, the examiner should opine whether the Veteran has met the diagnostic criteria for PTSD at any time since 2007, even if not found on the current examination (a current disability for VA purposes).

If a diagnosis of PTSD has been warranted at any time since 2007, the examiner should provide an opinion, as to whether it is at least as likely as not (a 50 percent or greater probability) linked to a stressor during the Veteran's active military service, to include the Veteran's reports of witnessing the death of a fellow service member while servicing an airplane.

The examiner should provide a complete rationale for all opinions expressed.

3.  The examination reports must be reviewed to ensure they are in complete compliance with the directives of this remand.  If a report is deficient in any manner, the AOJ must implement corrective procedures.

4.  If upon completion of the above action the claim remains denied, the case should be returned to the Board after compliance with appellate procedures.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all issues that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
E. I. VELEZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




